        CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Jane Doe (a pseudonym),                           Case No. 18-cv-3419 (WMW/LIB)

                              Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
          v.                                     MOTION TO AMEND COMPLAINT
                                                  OR IN THE ALTERNATIVE, TO
    North Homes, Inc.; Devin Michael Wood;       ALTER, AMEND, OR SEEK RELIEF
    Connie Ross; John Does 1 - 5; and John             FROM JUDGMENT
    Does 6 - 10,

                              Defendants.


         Plaintiff Jane Doe moves to amend the complaint or, in the alternative, to alter,

amend, or seek relief from judgment pursuant to Rule 59(e) or Rule 60(b) of the Federal

Rules of Civil Procedure. (Dkt. 65.) Because Doe has not established a manifest error of

fact or law, her motion is denied.

                                     BACKGROUND1

         On February 4, 2019, Defendants North Homes, Inc., Connie Ross, John Does 1 - 5,

and John Does 6 - 10 (collectively, North Homes Defendants), moved to dismiss Doe’s

complaint primarily on the ground that Doe’s claims could not proceed against them

because they are not state actors for the purpose of 42 U.S.C. § 1983. This Court issued

an order on August 9, 2019, granting North Homes’ motion to dismiss, dismissing Doe’s



1
      As the background of this litigation is set forth in detail in the Court’s August 9,
2019 order, (Dkt. 61), the Court recites only those facts that are necessary to resolve the
pending motion.
      CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 2 of 9



complaint without prejudice, declining to exercise supplemental jurisdiction over Doe’s

state law claims, and granting Doe’s motion for a protective order. The Court reasoned

that the complaint failed to “allege that the state or any county had a contract or agreement

with North Homes through which the state assigned to North Homes custody or control of

individuals generally or assigned North Homes custody or control of Doe in particular,”

and that “the complaint’s vague allegation that North Homes ‘worked in concert’ with

Minnesota counties provides no basis to conclude that the state either delegated public

functions to North Homes or jointly performed public functions with North Homes.” (Dkt.

61 at 6.)

       As support for the Court’s conclusion that North Homes is not a state actor even

though North Homes is subject to state regulation, the Court explained that Doe’s

complaint failed to sufficiently allege facts to state a plausible claim that North Homes

“perform[ed] public functions delegated to them by the state or act[ed] jointly with the state

to deprive Doe of any constitutionally protected right.” Id. (citing Sabri v. Whittier All.,

833 F.3d 995, 1000 (8th Cir. 2016) (“Mere regulation does not convert a private

organization’s actions into state action . . . even if the regulation is extensive and

detailed.”)).

       In the present motion, Doe seeks leave to file an amended complaint that contains

allegations that purportedly bolster the plausibility of her claims arising under 42 U.S.C. §

1983, and she argues that such amendment of the complaint is not futile. Alternatively,

pursuant to Rules 59(e) and 60(b), Fed. R. Civ. P., Doe seeks to correct the Court’s

“manifest error” of disregarding the public-function test. North Homes opposes the motion


                                              2
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 3 of 9



for three reasons. North Homes argues that the proposed amendments to the complaint

merely reiterate Doe’s prior allegations, Doe was on notice of the deficiencies in her

complaint and had an opportunity to resolve those deficiencies, and this Court did not

commit a manifest error in its state-action analysis.

                                        ANALYSIS

       I.      Doe’s Motion to Amend Pursuant to Rule 15

       Doe seeks leave to amend her complaint pursuant to Rule 15, Fed. R. Civ. P. North

Homes opposes the motion, arguing that although it is within this Court’s discretion to

grant leave to amend, post-dismissal motions to amend a complaint are disfavored.

       There is no “absolute or automatic right to amend” a complaint. United States ex

rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005); accord Meehan v.

United Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002). Rule 15

provides that a district court “should freely give leave [to amend] when justice so requires.”

Fed. R. Civ. P. 15(a)(2). But different considerations apply when a motion to amend is

filed after the complaint’s dismissal and “the right to amend under Fed. R. Civ. P. 15(a)

terminates.” Parnes v. Gateway 2000, Inc., 122 F.3d 539, 550 (8th Cir 1997) (internal

quotation marks omitted).      Under such circumstances this Court has “considerable

discretion” to grant or deny such “disfavored” motions. United States ex rel. Roop v.

Hypoguard USA, Inc., 559 F.3d 818, 823–24 (8th Cir. 2009); United States v. Mask of Ka-

Nefer-Nefer, 752 F.3d 737, 743 (8th Cir. 2014). But when leave to amend has not been

sought before an adverse ruling, the stringent requirements of Rules 59(e) and 60(b), Fed.




                                              3
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 4 of 9



R. Civ. P., must be met. In re SuperValu, Inc., 925 F.3d 955, 961 (8th Cir. 2019); Mask of

Ka-Nefer-Nefer, 752 F.3d at 743.

       Here, although Doe moves to amend her complaint pursuant to Rule 15(a), her

motion was filed on September 9, 2019. Because Doe’s motion arises subsequent to this

Court’s adverse ruling that dismissed her claims without prejudice, Rule 15(a) is

inapposite. Instead, Doe’s postjudgment motion is properly considered under Rules 59(e)

and 60(b). In re SuperValu, 925 F.3d at 961–62. To revive Doe’s claims, “the original

judgment must be set aside under Rule 59 or 60 before amendment can be permitted under

Rule 15(a)(2).” Id. at 962.

       II.    Doe’s Motion to Alter, Amend, or Seek Relief from Judgment.

       In support of Doe’s alternative motion to alter, amend, or seek relief from judgment,

Doe contends that the text of the August 9, 2019 order that dismissed Doe’s complaint

without prejudice and declined to exercise jurisdiction over the state law claims suggests

that this Court did not intend to render a final judgment in this matter. Because the

judgment is not final, Doe argues, Rule 60(b) authorizes reconsideration of the ruling. But

if the Court determines that the August 9, 2019 order is a final judgment, Doe argues, Rule

59(e) governs. As the same legal analysis applies to motions brought under either Rule

59(e) or Rule 60(b), North Homes argues, Doe’s motion fails because the Court has not

committed a “manifest error.”

       A motion for reconsideration is “typically construed either as a Rule 59(e) motion

to alter or amend the judgment or as a Rule 60(b) motion for relief from judgment.” Auto

Servs. Co. v. KPMG, LLP, 537 F.3d 853, 855 (8th Cir. 2008); see also In re SuperValu,


                                             4
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 5 of 9



Inc., 925 F.3d at 961 (explaining that “[e]ven if a dismissal is without prejudice, if the court

intended the decision to be a final, appealable order, it constitutes dismissal of the entire

action, and the more stringent postjudgment standards [of Rules 59(e) and 60(b)] apply.”).

       The Court’s August 9, 2019 order granted North Homes’ motion to dismiss. In

doing so, the Court dismissed Doe’s complaint in its entirety, without prejudice. This

dismissal applied to all of Doe’s federal claims and constitutes a final judgment. See, e.g.,

Quartana v. Utterback, 789 F.2d 1297, 1299 (8th Cir. 1986) (adopting the Second Circuit’s

position that “unless leave to amend is explicitly granted, the dismissal is a final, appealable

order”); Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275 (10th Cir. 2001) (explaining

that “[a]lthough a dismissal without prejudice is usually not a final decision, where the

dismissal finally disposes of the case so that it is not subject to further proceedings in

federal court, the dismissal is final and appealable”). Because the Court’s dismissal of

Doe’s complaint was a final appealable order, Rule 59(e) governs Doe’s motion. See

Norman v. Ark. Dep’t of Educ., 79 F.3d 748, 750 (8th Cir. 1996) (observing that “any

motion that draws into question the correctness of the judgment is functionally a motion

under [Rule 59(e)], whatever its label” (internal quotation marks omitted)).

       III.   Manifest Error

       Doe argues that, because North Homes’ ability to detain individuals is a power

reserved solely to the state, the public-function test applies here. By disregarding the

public-function test, Doe contends, the Court committed a manifest error of law when it

dismissed her complaint. Doe seeks relief from that alleged manifest error pursuant to Rule

59(e), Fed. R. Civ. P.


                                               5
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 6 of 9



       A district court “has broad discretion in determining whether to grant a [Rule 59(e)]

motion to alter or amend judgment.” Innovative Home Health Care, Inc. v. P.T.-O.T.

Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (internal quotation marks

omitted). A Court may, pursuant to Rule 59(e), correct a manifest error of law that affects

the correctness of a judgment. Norman, 79 F.3d at 750. But Rule 59(e) is not a means “to

introduce new evidence, tender new legal theories, or raise arguments [that] could have

been offered or raised prior to entry of judgment.” Innovative Home Health Care, 141 F.3d

at 1286.   Relief is granted under Rule 59(e) only upon a showing of “exceptional

circumstances.” United States v. Young, 806 F.2d 805, 806 (8th Cir. 1986).

       Doe argues that involuntary detention is a power reserved for the state and this Court

committed a manifest error of law by disregarding the public-function test. But because

Doe repeats an argument that the Court considered and rejected, the argument is not

properly raised under Rule 59(e).

       A party may not use Rule 59(e) to “raise arguments [that] could have been offered

or raised prior to entry of judgment.” Innovative Home Health Care, 141 F.3d at 1286;

accord In re Gen. Motors Corp. Anti-Lock Brake Prods. Liab. Litig., 174 F.R.D. 444, 446

(E.D. Mo. 1997) (explaining that it is improper for a party to use Rule 59(e) “to repeat

arguments or to raise new arguments that could have been [raised] before judgment”

(internal quotation marks omitted)). A district court need not revisit a party’s repetitious

argument. See, e.g., In re SuperValu, Inc., No. 14-MD-2586, 2016 WL 1588105, at *3 (D.

Minn. Apr. 20, 2016) (denying a motion to alter or amend judgment because the court did




                                             6
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 7 of 9



not overlook plaintiff’s argument when granting a motion to dismiss without prejudice, and

explaining that plaintiff’s attempt to reargue its theory was improper).

       Here, Doe presents the same arguments advanced in her initial briefing.         Doe’s

argument that involuntarily detention is a power reserved for the state improperly invites

the Court to reconsider an argument Doe previously offered and, thereby, limit the Court’s

analysis to private prisons. The Court did not overlook Doe’s arguments when it granted

North Homes’ motion to dismiss. And the Court continues to decline Doe’s invitation to

analogize North Homes to a private prison and find that the public-function test is satisfied.

       Not all private entities that detain individuals, even pursuant to an order issued by a

state court, are state actors for purposes of Section 1983. See, e.g., Campbell v. Glenwood

Hills Hosp., Inc., 224 F. Supp. 27, 28–31 (D. Minn. 1963) (holding that a hospital and its

employees were not state actors because the power of the hospital to hold plaintiff was not

“derived from some actual vesting of authority by the state” and noting that, although a

court order vested the hospital with authority to confine and detain plaintiff, the hospital

was not answerable to the state, nor did the state have supervisory authority over the

conditions of confinement). As such, Doe’s reliance on cases involving private prisons

and detention centers that were held to be state actors is unavailing. See, e.g., Rosborough

v. Mgmt. & Training Corp., 350 F.3d 459, 459 (5th Cir. 2003) (involving a Texas prison

owned and operated by a private prison-management corporation); Skelton v. Pri-Cor, Inc.,

963 F.2d 100, 101 (6th Cir. 1991) (involving a detention center funded by a private

corporation under a contract with county); Blumel v. Mylander, 919 F. Supp. 423, 424–25

(M.D. Fla. 1996) (involving a county jail operated by a private entity pursuant to a contract


                                              7
      CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 8 of 9



with county); see also Giron v. Corr. Corp. of Am., 14 F. Supp. 2d 1245, 1248–50 (D.N.M.

1998) (holding that a private company performing the function of incarcerating inmates

and the correctional guard it employed acted under color of state law); Kelser v. King, 29

F. Supp. 2d 356, 370–71 (S.D. Tex. 1998) (same). Even when a private contractor is

performing under a public contract when the alleged wrongdoing occurs, this circumstance

does not automatically render the private contractor’s conduct state action. Rendell-Baker

v. Kohn, 457 U.S. 830, 841 (1982).

       As alleged in Doe’s complaint, North Homes “operates correctional and

rehabilitative service facilities” and “residential treatment centers.” This is not analogous

to a private prison under a contract with a state or county. Thus, in its August 9, 2019

order, this Court held that “the facts alleged in the complaint do not state a facially plausible

claim that North Homes and its employees were performing public functions.” Doe’s

repetitive arguments to the contrary fail to identify a manifest error in the Court’s August

9, 2019 order such that leave to amend would be properly granted.

       Doe objects to this Court’s reliance on Mershon v. Beasley, 994 F.2d 449, 451 (8th

Cir. 1993), and Wickersham v. City of Columbia, 481 F.3d 591, 597 (8th Cir. 2007),

because the issue of state action in those cases was addressed in the context of a more

robust factual record than existed here on North Homes’ motion to dismiss. But this

Court’s reliance on Mershon was specific to the Eighth Circuit’s discussion of “the

allegations necessary to survive a motion to dismiss.” 994 F.2d at 451. And several of the




                                               8
     CASE 0:18-cv-03419-WMW-LIB Document 77 Filed 05/11/20 Page 9 of 9



cases on which the Court relied in its analysis were before the court on a motion to dismiss.2

Moreover, Doe identifies no legal authority, nor is the Court aware of any, that suggests a

manifest error is committed when a court relies on cases that, although decided at a

different procedural posture, nonetheless articulate the applicable legal standard to state a

claim for relief. Doe fails to establish a manifest error based on the Court’s citation to

these cases. See Norman, 79 F.3d at 750.

       Because Doe does not establish that she is entitled to the relief she seeks, the Court

denies Doe’s motion.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Plaintiff Jane Doe’s motion to amend the complaint or, in

the alternative, to alter, amend, or seek relief from judgment pursuant to Federal Rules of

Civil Procedure 59(e) or 60(b), (Dkt. 65), is DENIED.


Dated: May 11, 2020                                      s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




2
       See, e.g., Sabri v. Whittier All., 833 F.3d 995, 998, 1000 (8th Cir. 2016) (affirming
dismissal for failure to state a claim because actions of defendant did not constitute state
action); Henley v. Brown, 686 F.3d 634, 638–39 (8th Cir. 2012) (considering dismissal of
Section 1983 claims for failure to state a claim under Rule 12(b)(6)); Magee v. Trs. of the
Hamline Univ., Minn., 957 F. Supp. 2d 1047, 1055–59, 1065 (D. Minn. 2013) (involving
dismissal for failure to state a claim because defendants were not state actors for purpose
of Section 1983); P.G. v. Ramsey County, 141 F. Supp. 2d 1220, 1225–26 (D. Minn. 2001)
(dismissing Section 1983 claims for failure to state a claim).


                                              9
